DETAILED ACTION

Allowable Subject Matter
Claims 1, 2, 6-13, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the disclosed prior art of record fails to disclose the claim as an whole and in particular it fails to disclose the following limitations:
matching the set of image data to a first situation context entry;
matching the set of audio data to a second situation context entry;
selecting the first situation context entry over the second situation context entry in response to determining that a first priority level corresponding to the first situation context entry is higher than a second priority level corresponding to the second situation context entry;

	Regarding independent claim 12 and 18, these claims are allowed since they contain similar as allowed claim 1.
	
	Regarding claims 2, 6-11, 13, 16, 17, and 19, these claims are allowed since they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662